Appeal from an order of Special Term of Supreme Court, Schenectady County, denying a motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action. The action is brought to recover damages for injuries which plaintiffs sustained because of the alleged negligence of the defendant in the manufacture of an automobile which the plaintiff, Rachel Brehm, had recently purchased from a dealer. The complaint alleges that the defendant was negligent in constructing, examining and inspecting the right rear door, door handle, safety catch, striker plate and door post; that inferior and unsuitable materials were used and that the door and other parts improperly fitted to such an extent that the door could not be properly closed. It is further alleged that because of these defects, the door flew open while the automobile was in motion causing Mrs. Brehm to be thrown to the pavement. Under present traffic conditions a manufacturer is chargeable with the knowledge that an automobile door which cannot be properly closed, or which will not stay closed, is a thing of probable danger to the occupants thereof. The complaint states all the facts essential to establish a cause of action under the principle laid down in MaoPherson v. Buick Motor Co. (217 N". Y. 382). Order unanimously affirmed, with $25 costs. Present — Foster, P. J., Heffernan, Brewster, Deyo and Coon, JJ.